FOURTH DIVISION
                               DILLARD, P. J.,
                           MERCIER and COLVIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      July 22, 2021



In the Court of Appeals of Georgia
 A21A0833. GEORGIACARRY.ORG. INC. et al. v. BORDEAUX,
     JR. et al.

      MERCIER, Judge.

      This is the second appearance of this case before this Court. GeorgiaCarry.Org,

Inc. (“GeorgiaCarry”), Shane Montgomery, and William Theodore Moore, III,

(collectively “GCO”) appeal from a trial court order dismissing their complaint

against Thomas C. Bordeaux, Jr., a Chatham County Probate Court judge. For the

following reasons, we affirm in part and reverse in part.

      As set forth in our prior opinion, the underlying facts are as follows.

      On April 27, 2018, [GCO] filed a complaint seeking a writ of mandamus
      and declaratory relief against Bordeaux in the Superior Court of
      Chatham County. In the complaint, [GCO] alleged that the maximum
      amount of time allowed by law for processing a weapons carry license
      application is thirty-five days; that Bordeaux routinely does not process
      weapons carry licenses for GeorgiaCarry’s members and other residents
      of Chatham County within thirty-five days of the filing of the
      application or within ten days of receiving the background report; and
      that by failing to process weapons carry licenses within the time allowed
      by law, Bordeaux is violating OCGA § 16-11-129 (d) (4). [GCO] further
      alleged that on October 13, 2017, Montgomery applied for a weapons
      carry license with Bordeaux; that on February 2, 2018, Moore applied
      for a weapons carry license with Bordeaux; and that neither Moore nor
      Montgomery had been issued weapons carry licenses at the time the
      complaint was filed. However, Moore and Montgomery both received
      their weapons carry licenses at some point before August 7, 2018.


      Bordeaux filed a motion to dismiss [and GCO filed a motion for partial
      judgment on the pleadings]. After a hearing on the motion on August 7,
      2018, the trial court dismissed the case.


GeorgiaCarry.Org v. Bordeaux, 352 Ga. App. 399, 400 (834 SE2d 896) (2019)

(punctuation omitted) (Bordeaux I).1

      GCO appealed the dismissal, and on October 22, 2019, this Court issued an

opinion affirming the trial court’s finding that (1) because Moore and Montgomery

      1
        In his answer to GCO’s complaint, Bordeaux asserted that to whatever extent
he, in his capacity as judge, “has failed to process Georgia Weapons Carry License
applications in a manner consistent with applicable law as alleged in the Complaint,
his failure to do so is the result of the failure and refusal of the Board of
Commissioners of Chatham County to provide full and proper[ ] funding, including
for both personnel and space, for the operation of the Court.”

                                         2
had received their Georgia weapons carry license (carry permit), their request for a

writ of mandamus was moot, (2) GeorgiaCarry is not an authorized person to bring

a mandamus action, and (3) sovereign immunity bars GCO’s request for declaratory

relief against Bordeaux in his official capacity. Bordeaux I, supra at 399-403 (1) - (3).

However, we held that the trial court erred in holding that there is no claim against

Bordeaux in his individual capacity. Id. at 403-404 (4). We also noted that while the

trial court found Moore and Montgomery’s request for a writ of mandamus moot, it

did not find their claim for declaratory judgment moot, nor did it determine whether

GeorgiaCarry has standing to seek a declaratory judgment. Id. at 401 (1) and (2).

      Following this Court’s opinion in Bordeaux I, GCO filed a second motion for

judgment on the pleadings, and Bordeaux renewed his motion to dismiss. The trial

court held a hearing on the matter involving only the argument of counsel. On

December 9, 2020, the trial court entered an order dismissing the complaint, thereby

denying GCO’s motion for judgment on the pleadings. The court dismissed the

complaint on two grounds: (1) GCO’s claim against Bordeaux in his individual

capacity fails because Bordeaux had no authority to issue carry permits in his

individual capacity, and (2) because Moore and Montgomery were issued their

permits, there was no longer an actual controversy and a ruling would merely be

                                           3
advisory. GCO now appeals, asserting that the trial court erred in granting Bordeaux’s

motion to dismiss and in denying its motion for judgment on the pleadings.

      As we explained in Bordeaux I, “[w]e review a trial court’s grant of a motion

to dismiss under a de novo standard. A motion to dismiss may be granted only where

a complaint shows with certainty that the plaintiff would not be entitled to relief

under any state of facts that could be proven in support of his claim.” Supra at 400

(citation and punctuation omitted).

      1. GCO first argues that the trial court erred in dismissing the complaint on the

ground that Bordeaux had no authority to issue carry permits in his individual

capacity. GCO asserts that the trial court “essentially nullified” this Court’s holding

in Bordeaux I. We agree.

      In the September 2018 dismissal order, the trial court ruled that GCO’s claims

against Bordeaux in his individual capacity were improper because Bordeaux issues

carry permits in his judicial capacity, not in his individual capacity. We rejected that

ruling in Bordeaux I.2 Supra at 403-404 (4). Nevertheless, the trial court in the

December 2020 order granted Bordeaux’s motion to dismiss on the ground that


      2
      Neither party sought certiorari in our Supreme Court from our decision in
Bordeaux I.

                                           4
Bordeaux had no authority to issue carry permits in this individual capacity. Because

our prior decision on this issue was binding upon the trial court, the court erred in

granting Bordeaux’s motion to dismiss on this ground. See Ross v. State, 344 Ga.

App. 477, 479 (1) (810 SE2d 645) (2018) (this Court’s earlier decision in same action

was law of the case); OCGA § 9-11-60 (h) (“[A]ny ruling by the Supreme Court or

the Court of Appeals in a case shall be binding in all subsequent proceedings in that

case in the lower court and in the Supreme Court or the Court of Appeals as the case

may be.”); see generally Fortson v. Hardwick, 297 Ga. App. 603, 604-605 (1) (677

SE2d 784) (2009) (where this Court ruled in prior appeal that party was not entitled

to bad faith attorney fees, party’s subsequent action for those fees was barred).

      2. GCO asserts that the trial court erred in dismissing the action because no

actual controversy exists with regard to Moore and Montgomery. Declaratory

judgment proceedings, like this one, are governed by the Declaratory Judgment Act,

which provides:

      In cases of actual controversy, the respective superior courts of this state
      and the Georgia State-wide Business Court shall have power, upon
      petition or other appropriate pleading, to declare rights and other legal
      relations of any interested party petitioning for such declaration, whether
      or not further relief is or could be prayed; and the declaration shall have


                                           5
      the force and effect of a final judgment or decree and be reviewable as
      such. OCGA § 9-4-2 (a).


City of Atlanta v. Atlanta Independent School System, 307 Ga. 877, 879 (838 SE2d

834) (2020) (punctuation omitted; emphasis in original). Further,

      [s]ubsection (b) of OCGA § 9-4-2 broadens the scope of the Declaratory
      Judgment Act beyond actual controversies to include “justiciable
      controversies” . . . A declaratory judgment is authorized when there are
      circumstances showing a necessity for a determination of the dispute to
      guide and protect the plaintiff from uncertainty and insecurity with
      regard to the propriety of some future act or conduct, which is properly
      incident to his alleged rights and which if taken without direction might
      reasonably jeopardize his interest. Where the party seeking declaratory
      judgment does not show it is in a position of uncertainty as to an alleged
      right, dismissal of the declaratory judgment action is proper; otherwise,
      the trial court will be issuing an advisory opinion, and the Declaratory
      Judgment Act makes no provision for a judgment that would be
      advisory.


Baker v. City of Marietta, 271 Ga. 210, 214 (1) (518 SE2d 879) (1999) (citations and

punctuation omitted). “Accordingly, declaratory relief is proper only where the party

seeking such relief faces some uncertainty or insecurity as to rights, status, or legal

relations, upon which its future conduct depends.” SJN Properties v. Fulton County



                                          6
Bd. of Assessors, 296 Ga. 793, 802-803 (2) (b) (iii) (770 SE2d 832) (2015) (emphasis

supplied).

      Here, Moore and Montgomery face no uncertainty or insecurity as to any of

their own future conduct, but rather seek a declaration on an issue that will impact the

future conduct of Bordeaux. See SJN Properties, supra at 802-803 (2) (b) (iii). They

urge that they have a continuing interest in the carry permit process because their

permits are only valid for five years, and they will have to apply again when that time

period expires. While a party “may not seek a declaratory judgment where no ‘actual

controversy’ exists between the relevant parties, a party has standing to pursue a

declaratory action where the threat of an injury in fact is actual and imminent, not

conjectural or hypothetical.” Women’s Surgical Center v. Berry, 302 Ga. 349, 351 (1)

(806 SE2d 606) (2017) (citations and punctuation omitted). But Moore and

Montgomery face no imminent or actual threat of an injury. And whether, in a few

years, they will again apply for carry permits and whether Bordeaux will again issue

them untimely (or whether Bordeaux’s stated reason for the untimeliness will still

exist), are hypothetical questions based on possible future events. See Strong v. JWM

Holdings, 341 Ga. App. 309, 315 (2) (800 SE2d 380) (2017) (“[D]eclaratory

judgment will not be rendered based on a possible or probable future contingency

                                           7
because such a ruling would be an erroneous advisory opinion.” (citations and

punctuation omitted)).

      GCO argues further that while the trial court did not use the word “moot” in its

ruling, it essentially concluded that Moore and Montgomery’s request for a

declaratory judgment was moot in light of Bordeaux’s issuance of the carry permits.

And they assert that the issue here presents a “classic case” of the exception to the

mootness doctrine – a matter that is capable of repetition yet evading review. See

Babies Right Start v. Ga. Dept. of Public Health, 293 Ga. 553, 556-557 (2) (c) (748

SE2d 404) (2013). GCO claims that there is little chance of having a claim

adjudicated in the future because the probate judge would just rush their applications

through after they file an action, rendering their case “moot every time.”

      “[M]ootness is an issue of jurisdiction and thus must be determined before a

court addresses the merits of a claim.” Barrow v. Raffensperger, 308 Ga. 660, 666 (2)

(b) (842 SE2d 884) (2020). However, the question of whether Moore and

Montgomery are entitled to declaratory relief is a separate question from whether

their claim for declaratory relief is moot. It is true that declaratory relief is not

available where the controversy is moot, but it is also not available for hypothetical,

possible or probable future contingencies. See Burton v. Composite State Bd. of Med.

                                          8
Examiners, 245 Ga. App. 587, 588 (538 SE2d 501) (2000). And again, Moore and

Montgomery’s claim is based upon acts in the future that may or may not occur. Such

possible future contingencies cannot be the basis of a request for a declaratory

judgment. See Strong, supra at 315 (2) (claim for declaratory relief premature and not

ripe for adjudication where party sought ruling regarding the viability of future

lawsuit); Brende v. Brende, 330 Ga. App. 556, 557-558 (3) (768 SE2d 531) (2015)

(physical precedent only) (because there was no child whose custody was in dispute,

trial court’s ruling on jurisdiction to determine custody was based on future

contingency and advisory).

      We therefore affirm the trial court’s grant of the motion to dismiss Moore and

Montgomery’s request for declaratory judgment on the ground that a ruling would be

advisory.3

      3. We found in Bordeaux I that although GeorgiaCarry was seeking a

declaratory judgment, the trial court’s September 2018 dismissal order “made no

finding as to whether GeorgiaCarry had standing to seek a declaratory judgment.”


      3
        While it appears that the trial court granted the motion to dismiss because the
controversy was moot rather than based upon a hypothetical or future contingency,
we will affirm the court if it is right for any reason. See Little v. Fleet Financial, 224
Ga. App. 498, 503-504 (1) (481 SE2d 552) (1997).

                                            9
Supra at 401 (2). And in its December 2020 dismissal order, the court again made no

finding regarding GeorgiaCarry’s standing.4 Because in Division 1 we reverse the

trial court’s dismissal of the complaint as to all plaintiffs on one ground, but in

Division 2 we affirm the dismissal as to only Moore and Montgomery on a different

ground, GeorgiaCarry’s request for a declaratory judgment remains pending.

      Judgment affirmed in part and reversed in part. Dillard, P. J., and Colvin, J.,

concur.




      4
        The trial court erroneously concluded in the order that the only claim
remaining for its consideration following Bordeaux I was Moore and Montgomery’s
claim for declaratory relief.

                                        10